      Case 6:19-cv-00128-JRH-BKE Document 16 Filed 11/13/20 Page 1 of 9



                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                 STATESBORO DIVISION

CHRISTOPHER L. AMERSON,                  )
                                         )
             Plaintiff,                  )
                                         )
      v.                                 )                 CV 619-128
                                         )
TIMOTHY WARD; GREG DOZIER;               )
THOMAS ROBERT TOOL; TERENCE              )
KILPATRICK, Warden; YOLANDA BYRD, )
Tier Warden of Security; DERIC GODFRY, )
Unit Manager; SGT. QUAN JACKSON;         )
LT. KENDRIC JACKSON; SGT. SUMNER; )
SMITH, Warden of Security; and LT. OSCAR )
WAYCASTER,                               )
                                         )
             Defendants.                 )


                                          ORDER


       Plaintiff, incarcerated at Telfair State Prison in Helena, Georgia, brought the above-

captioned case pursuant to 42 U.S.C. § 1983, regarding events alleged to have occurred at

Smith State Prison (“SSP”) in Glennville, Georgia. Because he is proceeding in forma

pauperis (“IFP”), Plaintiff’s complaint must be screened to protect potential defendants.

Phillips v. Mashburn, 746 F.2d 782, 785 (11th Cir. 1984); Al-Amin v. Donald, 165 F. App’x

733, 736 (11th Cir. 2006) (per curiam).

I.     COMPLAINT ALLEGATIONS

       Plaintiff names as Defendants: (1) Timothy Ward; (2) Greg Dozier; (3) Thomas Robert

Tool; (4) Terence Kilpatrick; (5) Yolanda Byrd; (6) Deric Godfry; (7) Sgt. Quan Jackson; (8) Lt.
       Case 6:19-cv-00128-JRH-BKE Document 16 Filed 11/13/20 Page 2 of 9



Kendric Jackson; (9) Sgt. Sumner; (10) Smith; and (11) Oscar Waycaster. (Doc. no. 2, pp. 1-2.)

Taking all of Plaintiff’s allegations as true, as the Court must for purposes of the present

screening, the facts are as follows.

       On May 15, 2019, Plaintiff submitted an emergency grievance to Counselor Atkinson

alleging Officer Conaway retaliated against Plaintiff by serving him food containing an

unspecified harmful item. (Id. at 6.) An unknown staff member informed an inmate orderly that

Plaintiff named inmates Allen, Playboy, Dallas, and Miller in the grievance. (Id.) On May 24,

2019, Plaintiff was involved in a series of altercations with these inmates, leading to Plaintiff

being stabbed multiple times in the back, head, and right arm. (Id. at 8-9.) The incident lasted

seven minutes and was recorded on “J-2” cameras.            (Id. at 9.)   Prison officials delayed

responding to the incident. (Id.) Plaintiff lost consciousness and was airlifted to Memorial

Health Hospital with a punctured lung, fractured ribs, and stab wounds. (Id.) Plaintiff spent four

days in the hospital with a chest tube draining blood from his lungs. (Id. at 10.)

       Plaintiff contends Defendants should have prevented his assault by improving the overall

safety of the prison and by responding to Plaintiff’s warnings that an assault on him was

imminent. Before the assault, Plaintiff notified Defendants Tool, Dozier, and Ward of the threat

against him by letters explaining his life was in danger due to complaints he filed against staff

and inmates, the sharing of his complaints with inmates, and a prior incident where another

inmate was stabbed after he complained about staff and inmates. (Id. at 9-10.) Plaintiff did not

receive a response from his letters, and no preventative measures were taken. (Id.)

       In terms of the overall safety of the prison, Plaintiff complained to Defendants prior to his

assault of an excessively high level of danger within the general population and in the lockdown

unit. (Id. at 9.) In the one month prior to his assault, inmate stabbings occurred on a regular

                                                 2
       Case 6:19-cv-00128-JRH-BKE Document 16 Filed 11/13/20 Page 3 of 9



basis with no effort by prison officials to curb inmate access to knives and shanks. (Id.)

“Defendants Kilpatrick, Smith, Byrd, Lt. Jackson, Godfry, [and] Sgt. Jackson [were] aware of

the stabbings . . . but . . . refused to take appropriate action, [to] insure the safety of the inmates . .

. by conducting adequate cell and body searches, and searches according to Tier Policy . . . .”

(Id. at 9.) The prison’s response to Plaintiff’s assault is an example of the lackluster security

measures. (Id. at 10.) When Plaintiff returned to SSP from the hospital, investigators did not

interview him, and the inmates responsible for Plaintiff’s injuries were never disciplined. (Id.)

        Plaintiff returned from the hospital on May 29th and requested medical attention because

of difficulty breathing and chest pains. (Id.) From May 31st through June 2nd, Plaintiff

informed Warden Brown he needed medical attention but did not receive any treatment. (Id.)

On June 3, 2019, Plaintiff filed a grievance concerning the May 24th stabbing and Defendants’

failure to protect him from harm, mailing a copy of the grievance to Defendant Dozier. (Id.)

        That same day, Plaintiff kept his door flap open in hopes of receiving medical attention

and air. (Id.) Despite knowing Plaintiff’s medical condition, Defendant Sumner reported

Plaintiff to Defendant Waycaster. (Id.) Defendant Waycaster pepper-sprayed Plaintiff’s hands

and yelled “you are not going to medical, put your hands in the flap.” (Id.) Defendant

Waycaster stopped long enough for Plaintiff to repeat his need for medical attention, then

resumed pepper spraying Plaintiff as he waited to be handcuffed. (Id. at 11.) The pepper spray

entered Plaintiff’s stab wounds, which caused severe pain and burning. (Id.) Plaintiff was not

allowed to clean his cell, change his bedding, or take a shower after the incident. (Id.)

        Defendant Sumner watched and recorded as Plaintiff was pepper sprayed but failed to

intervene. (Id.) Plaintiff informed Sgt. Quan Jackson he needed new bedding and medical

attention, to which Sgt. Quan Jackson responded “ok,” and walked away. (Id.) Nine hours

                                                    3
       Case 6:19-cv-00128-JRH-BKE Document 16 Filed 11/13/20 Page 4 of 9



elapsed with no medical attention or new bedding. (Id.) When Plaintiff complained to Nurse

Linda Miller, she determined Sgt. Quan Jackson never notified the medical unit of Plaintiff’s

need for medical attention, and approximately one hour later, Sgt. Quan Jackson and Lt. Kendric

Jackson took Plaintiff to the medical unit to see Dr. Brown. (Id.) However, Dr. Brown only

treated Plaintiff’s stab wounds and did not evaluate Plaintiff for any injuries caused by the

pepper spray. (Id.)

       From these facts, Plaintiff asserts the following claims as specified in pages twelve and

thirteen of the complaint:

       1. Failure to investigate Plaintiff’s assault, punish his assailants, and implement reforms

           to make the prison safer, against Defendants Dozier, Ward, Tool, Kilpatrick, Byrd,

           and Smith;

       2. Failure to adopt security measures to stem the tide of regular stabbings occurring

           within the general population and the lockdown unit, against Defendants Dozier,

           Ward, Tool, Kilpatrick, Byrd, Smith, Godfry, Sgt. Quan Jackson, and Lt. Kendric

           Jackson;

       3. Failure to protect Plaintiff from the specific threat of an assault created by the

           grievance he filed against Counselor Atkinson despite Plaintiff notifying Defendants

           of this specific threat, against Defendants Dozier, Ward, Tool, Kilpatrick, Byrd,

           Smith, Godfry, Sgt. Quan Jackson, and Lt. Kendric Jackson;

       4. Excessive force and retaliation claims against Defendant Waycaster for repeatedly

           spraying him with pepper spray and refusing to clean up Plaintiff’s cell and obtain

           new bedding after the pepper spraying;

       5. Deliberate indifference to medical needs claim against Defendant Waycaster and Sgt.

                                                4
       Case 6:19-cv-00128-JRH-BKE Document 16 Filed 11/13/20 Page 5 of 9



             Quan Jackson, for refusing to obtain medical assistance for Plaintiff’s stab wounds

             after the pepper spraying and refusing to clean up Plaintiff’s cell and obtain new

             bedding after the pepper spraying; and

       6. Failure to intervene claim against Defendant Sumner, for failing to intervene and

             protect Plaintiff from Defendant Waycaster’s excessive force and retaliation.

       For relief, Plaintiff requests monetary damages and declaratory and injunctive relief. (Id.

at 12-13.)

       Liberally construing Plaintiff’s allegations in his favor and granting him the benefit of all

reasonable inferences to be derived from the facts alleged, the Court finds Plaintiff has arguably

stated the following viable claims: (1) a claim in Count Two for allegedly unsafe prison

conditions against Defendants Kilpatrick, Byrd, and Smith; (2) excessive force and retaliation

claims in Count Four against Defendant Waycaster; (3) deliberate indifference to medical needs

claim in Count Five against Defendants Waycaster and Sgt. Quan Jackson; and (4) failure to

intervene in Count Six against Defendant Sumner. See Williams v. Rickman, 759 F. App’x 849,

853 (11th Cir. 2019) (finding meritorious claim based on allegation inmate stayed overnight in

cell with mattress contaminated with pepper spray, causing skin burns and breathing difficulties);

Velazquez v. City of Hialeah, 484 F.3d 1340, 1341-42 (11th Cir. 2007) (“[A]n officer who is

present at the scene and who fails to take reasonable steps to protect the victim of another

officer’s use of excessive force, can be held liable for his nonfeasance.”) (internal citations and

quotations omitted); Bennett v. Hendrix, 423 F.3d 1247, 1250 (11th Cir. 2005) (“A plaintiff

suffers adverse action if the defendant’s allegedly retaliatory conduct would likely deter a person

of ordinary firmness from the exercise of First Amendment rights.”); Farmer v. Brennan, 511

U.S. 825, 828 (1994) (citations omitted) (“A prison official’s ‘deliberate indifference’ to a

                                                 5
       Case 6:19-cv-00128-JRH-BKE Document 16 Filed 11/13/20 Page 6 of 9



substantial risk of serious harm to an inmate violates the Eighth Amendment.”); Farmer, 511

U.S. at 832 (“[P]rison officials must . . . ‘take reasonable measures to guarantee the safety of the

inmates . . . .’”); Estelle v. Gamble, 429 U.S. 97, 104-05 (1976) (explaining “deliberate

indifference to serious medical needs of prisoners constitutes the ‘unnecessary and wanton

infliction of pain’”).

        Accordingly, process shall issue as to Defendants Kilpatrick, Byrd, Smith, Waycaster,

Sgt. Quan Jackson, and Sumner. In a companion Report and Recommendation, the Court

recommends dismissal of Defendants Dozier, Ward, Tool, Godfry, and Lt. Jackson, Plaintiff’s

official capacity claims for monetary relief, and claims for unsafe prison conditions and failure

to protect against Sgt. Quan Jackson.

II.     INSTRUCTIONS

        IT IS HEREBY ORDERED that service of process shall be effected on Defendants.

The United States Marshal shall mail a copy of the complaint, (doc. no. 2), and this Order by

first-class mail and request that the defendants waive formal service of the summons. Fed. R.

Civ. P. 4(d). Individual defendants have a duty to avoid unnecessary costs of serving the

summons, and if a defendant fails to comply with the request for waiver, the defendant must bear

the costs of personal service unless good cause can be shown for failure to return the waiver.

Fed. R. Civ. P. 4(d)(2). A defendant whose return of the waiver is timely does not have to

answer the complaint until sixty days after the date the Marshal mails the request for waiver.

Fed. R. Civ. P. 4(d)(3). However, service must be effected within 90 days of the date of this

Order, and the failure to do so may result in the dismissal of any unserved defendant or the entire

case. Fed. R. Civ. P. 4(m). Plaintiff is responsible for providing sufficient information for the

Marshal to identify and locate the defendant to effect service.

                                                 6
       Case 6:19-cv-00128-JRH-BKE Document 16 Filed 11/13/20 Page 7 of 9



       IT IS FURTHER ORDERED that Plaintiff shall serve upon the defendants, or upon

their defense attorney if appearance has been entered by counsel, a copy of every further

pleading or other document submitted to the Court. Plaintiff shall include with the papers to be

filed a certificate stating the date a true and correct copy of any document was mailed to the

defendants or their counsel. Fed. R. Civ. P. 5; Loc. R. 5.1. Every pleading shall contain a

caption setting forth the name of the court, the title of the action, and the file number. Fed. R.

Civ. P. 10(a). Any paper received by a District Judge or Magistrate Judge that has not been

properly filed with the Clerk of Court or that fails to include a caption or certificate of service

will be returned.

       It is Plaintiff’s duty to cooperate fully in any discovery that may be initiated by the

defendants. Upon being given at least five days’ notice of the scheduled deposition date,

Plaintiff shall appear and permit his deposition to be taken and shall answer, under oath and

solemn affirmation, any question that seeks information relevant to the subject matter of the

pending action. Failing to answer questions at the deposition or giving evasive or incomplete

responses to questions will not be tolerated and may subject Plaintiff to severe sanctions,

including dismissal of this case. The defendants shall ensure that Plaintiff’s deposition and any

other depositions in the case are taken within the 140-day discovery period allowed by this

Court’s Local Rules.

       While this action is pending, Plaintiff shall immediately inform this Court and opposing

counsel of any change of address. Failure to do so will result in dismissal of this case.

       Plaintiff must pursue this case; if Plaintiff does not press the case forward, the Court may

dismiss it for want of prosecution. Fed. R. Civ. P. 41; Loc. R. 41.1. If Plaintiff wishes to obtain

facts and information about the case from the defendants, Plaintiff must initiate discovery. See

                                                 7
        Case 6:19-cv-00128-JRH-BKE Document 16 Filed 11/13/20 Page 8 of 9



generally Fed. R. Civ. P. 26 through 37 (containing the rules governing discovery and providing

for the basic methods of discovery). Plaintiff should begin discovery promptly and complete it

within four months after the filing of the first answer of a defendant named in the complaint

screened herein.

        Interrogatories are a practical method of discovery for pro se litigants. See Fed. R. Civ.

P. 33. Interrogatories shall not contain more than twenty-five questions. Id. Plaintiff must have

the Court’s permission to propound more than one set of interrogatories to a party. Discovery

materials should not be filed routinely with the Clerk of the Court; exceptions include when the

Court directs filing; when a party needs such materials in connection with a motion or response,

and then only to the extent necessary; and when needed for use at trial. If Plaintiff wishes to file

a motion to compel pursuant to Fed. R. Civ. P. 37, he should first contact the attorney for the

defendants and try to work out the problem; if Plaintiff proceeds with the motion to compel, he

should also file a statement certifying that he has contacted opposing counsel in a good faith

effort to resolve any dispute about discovery. Loc. R. 26.5.

        Plaintiff must maintain a set of records for the case. If papers are lost and new copies are

required, these may be obtained from the Clerk of the Court at the standard cost of fifty cents per

page.

        Under this Court’s Local Rules, a party opposing a motion to dismiss shall file and serve

his response to the motion within fourteen days of its service. “Failure to respond shall indicate

that there is no opposition to a motion.” Loc. R. 7.5. Therefore, if Plaintiff fails to respond to a

motion to dismiss, the Court will assume that there is no opposition to the defendant’s motion

and grant the dismissal.

        A response to a motion for summary judgment must be filed within twenty-one days after

                                                 8
       Case 6:19-cv-00128-JRH-BKE Document 16 Filed 11/13/20 Page 9 of 9



service of the motion. Loc. R. 7.5, 56.1. A failure to respond shall indicate that there is no

opposition to the motion. Loc. R. 7.5. Furthermore, each material fact set forth in a defendant’s

statement of material facts will be deemed admitted unless specifically controverted by an

opposition statement. Should a defendant file a motion for summary judgment, Plaintiff is

advised that he will have the burden of establishing the existence of a genuine issue as to any

material fact in this case.    That burden cannot be carried by reliance on the conclusory

allegations contained within the complaint. Should a defendant’s motion for summary judgment

be supported by affidavit, Plaintiff must file counter-affidavits if he desires to contest the

defendant’s statement of the facts. Should Plaintiff fail to file opposing affidavits setting forth

specific facts showing that there is a genuine issue for trial, the consequences are these: any

factual assertions made in the defendant’s affidavits will be accepted as true and summary

judgment will be entered against Plaintiff pursuant to Fed. R. Civ. P. 56.

       SO ORDERED this 13th day of November, 2020, at Augusta, Georgia.




                                                 9
